DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 27 Jun. 2019 has been fully considered.  Claims 1-21 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,067,972 to Hemmings et al. (hereinafter Hemmings).


In regard to claim 1, Hemmings teaches in Figs. 1-3 a selective hydrogen sulfide removal system (Fig. 1), comprising: 
an absorber-heat exchanger (ABHEX) assembly (absorber 54) configured to exchange thermal energy between a mixed stream and a thermal management fluid stream, wherein the ABHEX assembly: 
(i) defines a mixed stream volume (the volume bordered by the outside of coils 69, 73, 77, and 81 and the inside of the housing of 54) configured to contain the mixed stream; 
(ii) defines a thermal management fluid stream volume (the volume within coils 69, 73, 77, and 81) configured to contain the thermal management fluid stream; and 
(iii) includes an isolation structure (the coils 69, 73, 77, and 81) configured to maintain fluid separation between the mixed stream and the thermal management fluid stream and to facilitate thermal communication between the mixed stream and the thermal management fluid stream; 
a feed gas supply conduit (flow line 53) configured to provide a feed gas stream (raw gas stream), which includes hydrogen sulfide, carbon dioxide, and hydrocarbon gas, to the mixed stream volume; 

a product gas discharge conduit (flow line 56) configured to discharge a product gas stream (purified gas stream), which includes purified hydrocarbon gas and carbon dioxide from the feed gas stream, from the mixed stream volume; 
a rich solvent discharge conduit (flow line 60) configured to discharge a rich solvent stream, which includes a substantial portion of the hydrogen sulfide and the hydrogen sulfide-absorbing solvent, from the mixed stream volume; 
a thermal management fluid supply conduit (the lines connecting to coils 69, 73, 77, and 81) configured to provide the thermal management fluid stream to the thermal management fluid stream volume; and 
a thermal management fluid discharge conduit (the lines connecting from coils 69, 73, 77, and 81) configured to discharge the thermal management fluid stream from the thermal management fluid stream volume; 
wherein the ABHEX assembly is configured to: 
(i) mix the feed gas stream and the lean solvent stream, within the mixed stream volume, to facilitate selective absorption of hydrogen sulfide by the lean solvent stream and to generate the mixed stream; 
(ii) separate the mixed stream into the product gas stream and the rich solvent stream; and 

	
In regard to claim 2, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 1, wherein the ABHEX assembly includes a shell and tube heat exchanger that defines a shell side (the outside of the coils – see coil 69 in Fig. 3) and a tube side (inside of the coils  – see coil 69 in Fig. 3).

In regard to claim 4, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 1, wherein the ABHEX assembly includes at least one turbulator (downspout shown in Fig. 2) configured to induce turbulent flow within the feed gas stream as the feed gas stream flows within the mixed stream volume (upon hitting the sides of the downspout, the flow of gas would deflect and mix with the gas coming towards it, thereby causing turbulent flow) (see Fig. 2).

In regard to claim 5, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 1, wherein the selective hydrogen sulfide removal system further includes a feed gas stream cooling assembly (air cooled heat exchanger 18) configured to cool the feed gas stream 16 to a feed gas stream temperature prior to supply of the feed gas stream to the ABHEX assembly 54 (col. 3 lines 25-31).

In regard to claim 6, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 1, wherein the selective hydrogen sulfide removal system further includes a water separation assembly (gas/liquid separator 50) configured to remove liquid water from the feed gas stream prior to supply of the feed gas stream to the ABHEX assembly 54 (col. 3 lines 43-50).

In regard to claim 7, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 1, wherein the ABHEX assembly is configured to fluidly contact 

In regard to claim 8, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 7, wherein the solvent regeneration assembly includes a stripping vessel 120 (col. 4 lines 42-50).

In regard to claim 12, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 7, wherein the solvent recirculation assembly (124, 128, 58) includes a circulation pump 128 configured to convey the lean solvent recycle stream from the solvent regeneration assembly to the ABHEX assembly 54 as the lean solvent stream 58 (col. 9 lines 56-66).



In regard to claim 15, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 7, wherein the selective hydrogen sulfide removal system includes a flash vessel (62) configured to vaporize a portion of the rich solvent stream to generate a vaporized rich solvent stream prior to supply of the rich solvent stream to the solvent regeneration assembly (flash vessels 68, 72, 76, 80 and stripper 120) (col. 3 line 32 – col. 4 line 11 and 57-60).

In regard to claim 16, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 7, wherein the selective hydrogen sulfide removal system includes a rich/lean heat exchanger 126 configured to exchange thermal energy between the rich solvent stream 138 and the lean solvent recycle stream 124 (col. 4 lines 46-49 and 57-60).



In regard to claim 18, Hemmings teaches a hydrocarbon gas treatment system, comprising: the selective hydrogen sulfide removal system of claim 1 (see rejection of claim 1 above); a feed gas supply system 12 configured to provide the feed gas stream to the feed gas supply conduit 53; and an acid gas enrichment system (flash tank 80 and phase separator 134) configured to receive the acid gas stream from the selective hydrogen sulfide removal system and to separate the acid gas stream into a treated gas stream 92, which includes a substantial portion of the carbon dioxide from the acid gas stream (col. 8 line 67 – col. 7 line 2), and an enriched acid gas stream 136, which includes a substantial portion of the hydrogen sulfide from the acid gas stream (col. 9 lines 31-41).

In regard to claim 19, Hemmings teaches a method of selectively removing hydrogen sulfide from a feed gas stream, the method comprising: providing the feed gas 

In regard to claim 20, Hemmings teaches the method of claim 19, wherein the providing the lean solvent stream includes removing at least a substantial fraction of the hydrogen sulfide from the rich solvent stream to generate a lean solvent recycle stream .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings, as discussed above in regard to claim 2.
In regard to claim 3, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 2, but does not disclose (i) the shell side defines the thermal management fluid stream volume; and (ii) the tube side defines the mixed stream volume, however, it would have been obvious to one having ordinary skill in the art to rearrange the fluid streams such that the (i) the shell side defines the thermal management fluid stream volume; and (ii) the tube side defines the mixed stream volume since it involves no more than ordinary skill in the art at the time of the effective filing date of the invention to redirect the flow of fluid streams.

In regard to claim 21, Hemmings teaches the method of claim 19, wherein the combining includes: (ii) maintaining turbulent flow of the feed gas stream within the mixed stream volume (upon hitting the sides of the downspout, the flow of gas would deflect and mix with the gas coming towards it, thereby causing turbulent flow) (see Fig. 2).  Hemmings does not disclose (i) maintaining laminar flow of the lean solvent stream within the mixed stream volume, however the flow regime would have an effect on absorption efficiency and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flow regime to be laminar for the lean solvent stream.

Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmings, as discussed above in regard to claim 8, in view of US Publication No. 2014/0331862 to Cullinane et al. (hereinafter Cullinane). 
In regard to claim 9, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 8.  Hemmings does not disclose wherein the solvent regeneration assembly further includes a reboiler assembly. 
Cullinane teaches it is known to use in a system for removing impurities from a gas stream wherein methanol is the solvent [0059] it is common to have the solvent regeneration assembly further includes a reboiler assembly 174, 175 configured to receive the lean solvent recycle stream from the stripping vessel and to vaporize at least a portion 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Hemmings to have the solvent regeneration assembly further includes a reboiler assembly configured to receive the lean solvent recycle stream from the stripping vessel and to vaporize at least a portion of the lean solvent recycle stream to generate a vaporized solvent return stream, wherein the stripping vessel includes a vaporized solvent return stream inlet configured to receive a portion of the vaporized solvent return stream as taught by Cullinane in order to increase the temperature of the solvent for regeneration thereof and to boil off residual water vapor and off-gases from the solvent.

In regard to claim 10, Hemmings in view of Cullinane teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 9.  Hemmings further teaches wherein the solvent regeneration assembly further includes a reflux system (flow line 130 142, and 138, heat exchangers 132 and 126, and phase separator 134) configured to return (via lines 142 and 138) at least a portion of the acid gas stream to the stripping vessel 120 as a reflux stream 138 (col. 4 lines 50-61).



In regard to claim 13, Hemmings teaches in Figs. 1-3 the selective hydrogen sulfide removal system of claim 7.  Hemmings does not disclose wherein the solvent recirculation assembly includes a filter configured to remove particulate material from at least a portion of the lean solvent recycle stream.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Hemmings the solvent recirculation assembly includes a filter configured to remove particulate material from at least a portion of the lean solvent recycle stream as taught by Cullinane in order to filter particles out of the solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CABRENA HOLECEK/          Examiner, Art Unit 1776